Opinion by
Judge Hargis:
Gen. Stat. (1881), Ch. 25, § 12, by which the coroner is authorized to employ a competent surgeon or physician to make a postmortem examination and the court of claims is required to allow the surgeon or physician a reasonable sum therefor, is not in conflict with the provisions of the Act of January 21, 1865 (1 Acts 1865, Ch. 647). So far as they relate to the city one regulates how and by whom post-mortem examinations shall be held in the county and the other applies to the city. From the former the city of Louisville is excepted, and it is required to pay for such examinations held in it.
Reasonable compensation for such services applies alone to the court of claims of counties, and was not intended to regulate the compensation to be paid by the city of Louisville or Covington. But if we are mistaken in this, the act adopting the General Statutes (1 Acts 1873, Ch. 1011), repeals all statutes of a general nature then in force and repugnant thereto, except certain statutes among which are “all statutes of a merely local *472relation to any * * * city.” The act of January 21, 1865, relates locally to the city of Louisville and to no other city, and is not repealed or modified, by the section named of the General Statutes.

W. B. Fleming, for appellant.


T. L. Burnett, for appellee.

Judgment affirmed.